                          UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE
____________________________________
JAMES HARPER,                        *
            Plaintiff,               *
                                     *
v.                                   *
                                     *                      Case No. 1:20-cv-771
INTERNAL REVENUE SERVICE,            *
            Defendant.               *
____________________________________*


                             AFFIDAVIT IN SUPPORT OF
                     ADITYA DYNAR’S ADMISSION PRO HAC VICE


In accordance with Local Rule 83.2(b) state as follows:

(A) I am an attorney practicing with:

                                 NEW CIVIL LIBERTIES ALLIANCE
                                 1225 19th Street NW, Suite 450
                                    Washington, DC 20036
                                        (202) 869-5217

(B) I was admitted to practice law in the following courts in the following years:

       Arizona Supreme Court, October 2014
       U.S. District Court for the District of Arizona, December 2014
       U.S. Court of Appeals for the D.C. Circuit, December 2014
       U.S. Court of Appeals for the Federal Circuit, July 2020
       U.S. Court of Appeals for the Fourth Circuit, October 2016
       U.S. Court of Appeals for the Ninth Circuit, October 2015
       Supreme Court of the United States, November 2017

(C) I am an attorney in good standing and eligible to practice in these courts.

(D) I am not currently suspended or disbarred in any jurisdiction.




                                               1 of 2
(E) I have not been denied admission to practice before any court, I have no previously imposed
or pending disciplinary matters, nor have I been convicted of any felony or misdemeanor crimes.

(F) I have not been denied pro hac vice status in any court, nor has any been rescinded.


                                             Respectfully submitted,




       Dated: 8/14/2020                      */s/ Aditya Dynar
                                             NEW CIVIL LIBERTIES ALLIANCE
                                             1225 19th Street NW, Suite 450
                                             Washington, DC 20036
                                             (202) 869-5217
                                             adi.dynar@ncla.legal




       On August 14, 2020, the above-named Aditya Dynar appeared before me, Sean J Murphy,
and gave his oath that the foregoing information is true and accurate to the best of his knowledge
and belief, under the pains and penalties of perjury.




                                             */s/ Sean J Murphy
                                             Notary / Justice of the Peace
                                             My commission expires: 5/31/24

*In accordance with Local Rule 2.7(c), there is a corresponding paper document that bears an
original signature.




                                              2 of 2
